DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-21 are pending.  Claims 1-6 and 16 are the subject of this FINAL Office Action.  Claims 7-15 and 17-21 are withdrawn.  

Election/Restrictions
Applicant’s election of claim 16 without traverse in the reply filed on 06/09/2022 is acknowledged.  Thus, claims 7-15 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and non-elected species, there being no allowable generic or linking claim.

Note on Claimed Subject Matter
	Eddy current coil systems are very well known in the additive manufacturing art and other manufacturing arts for non-contact inspection of manufactured products; thus, generic claims to using eddy current coil systems for 3D part inspection in additive manufacturing are not allowable.  See e.g. US5659248A, US8018228, JP5562629B2, WO2015118508A1; DE102016201290; US 2016/0214319; US 2016/0339519; US 2018/0120260; US 2018/0266993.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7-15 and 17-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of a the critical probe coil configuration are unclear.  Claim 1 first states “wherein the probe is attached to the regulation unit and extends in a second direction intersecting a first direction and contains a plurality of coil units disposed side by side in the second direction,” then conflictingly states “wherein each of the coil unit is disposed on the plurality of straight lines extending in the direction of the first direction and apart from the second direction and another coil unit is not disposed behind the coil unit in the first direction.”  If the coil units are required to be disposed side-by-side in the second direction, then it is unclear how they are simultaneously disposed on the plurality of straight lines [side-by-side?] extending in the direction of the first direction.  The same coils cannot be in two directions at once.
Critically, Applicants rely on the above newly added language as to coil configuration to attempt to overcome the prior art.  However, the coil configuration is insolubly vague.  The only example of “virtual lines” is shown in Figure 8 (Figure 3 shows “virtual lines” T which are further defined in Figure 8 as “virtual lines” T1-T4):

    PNG
    media_image1.png
    532
    835
    media_image1.png
    Greyscale

These are mere hashed lines in a drawing.  It is impossible to determine what “virtual” line structure is required.
	Finally, its is unclear how the indefinite coil configuration with “virtual lines” is distinguishable from the prior art cited in the Non-Final Office Action.  The prior art cited therein taught all the generic elements of the claimed invention including probe with coils.  In fact,  as explained in the Non-Final Office Action,
	[a]s to particular arrangement of coils as in instant Fig. 3, [TODOROV (US 2016/0349215)] explicitly teaches 
	In accordance with another aspect of the present invention, a device for non-destructively evaluating components fabricated by additive manufacturing is provided. This device includes a sensor array having a plurality of individual elements arranged in a staggered pattern for allowing uniform coverage of an area of an electrically conductive component to be evaluated, wherein each element in the plurality of elements further includes at least one coil that acts as an exciter coil for generating an alternating electromagnetic field when activated, or a receiver coil for measuring a change in impedance of the at least one coil, or as both an exciter coil and a receiver coil, wherein the alternating electromagnetic field generates eddy currents in the component to be evaluated, and wherein the individual elements in the sensor array are excited in a predetermined sequence during a single pass of the array over the area to be evaluated; an XY-scanner arm adapted to receive the sensor array, wherein the XY-scanner arm is operative to generate a C-scan of the area being evaluated during the single pass; and a processor for receiving and characterizing data gathered by the sensor array.
	 [ . . . ]
	The present invention provides a nondestructive evaluation system and method for assessing the quality of additive manufacturing components. With reference generally to the Figures, an exemplary system was assembled as shown in FIG. 1A using commercially available array eddy current equipment. The array eddy current sensor was mounted on an XY-scanner arm for generating a C-scan view of an inspected area. The array eddy current sensor (see FIG. 1B) includes multiple eddy current elements (i.e., coils) arranged in a predetermined pattern (e.g., staggered) for allowing uniform coverage of the inspected area. The individual elements are excited in a predetermined sequence while the array scan covers the entire area in a single pass. When a coil is excited, an alternating magnetic field is generated that in turn induces eddy currents in the additive manufacturing component, if the component itself is electrically conductive. The eddy current density and distribution in the additive manufacturing component will depend mainly on the material electromagnetic properties (e.g., magnetic permeability and electrical conductivity), electromagnetic field strength and frequency, geometry of the additive manufacturing component, and the element or coil geometry generating the field. Changes in the eddy current electromagnetic field caused by changes in additive manufacturing material properties that affect electrical conductivity and/or magnetic permeability and the presence of discontinuities and variations of distance between the sensor and the inspected area (e.g., a surface irregularity) will be registered with the same or different elements or coils of the array eddy current sensor apparatus. This system can separate geometry and surface irregularity changes from material localized discontinuities and larger areas where material properties (e.g., stresses, phase and chemical composition and others) deviate from specifications as long as the material property variations affect electrical conductivity and or magnetic permeability

(paras. 0007 & 0017).  Thus, TODOROV even teaches the same configuration of coils as in instant Fig. 3.
Applicants argue that TODOROV is distinguishable from their newly amended claims.  Yet, the claims are so unclear that it would require speculation to determine if or how they are distinguishable from TODOROV.  Thus, the Office cannot apply prior art without speculating as to how the claimed invention is distinguishable from the prior art.
	In sum, the subject matter which the inventor or a joint inventor regards as the invention based on their Reply filed 06/09/2022 and the claim amendments is indissolubly vague and indefinite, and would require conjecture to determine the metes and bounds of coil configuration with “virtual lines”.  
	In addition, the metes and bounds of the “probe moving mechanism” in claim 1 are unclear.  “a probe moving mechanism being controlled by the control unit to relatively move relatively moving the probe with respect to the surface layer portion.”  The italicized phrase makes no sense.
	The metes and bounds of “the plurality of straight lines” in claim 1 are unclear because claim one never recites “straight lines.”
	Finally, the metes and bounds of “virtual lines” in claim 16 are unclear.  “Virtual line” is never defined in the specification; rather only stated as existing in Figures 3 and 8 (paras. 0036-38 & 0071).   Figures 3 and 8 show hashed lines X1-X4, Y1-Y4, T and T1-T4.  Yet, “virtual” has many different possible meanings: 
	1: being such in essence or effect though not formally recognized or admitted 
		// a virtual dictator
	2: being on or simulated on a computer or computer network 
		// print or virtual books
		// a virtual keyboard
		: such as
		a: occurring or existing primarily online
			// virtual shopping
		b: of, relating to, or existing within a virtual reality
			// a virtual tour
	3: of, relating to, or using virtual memory
	4: of, relating to, or being a hypothetical particle whose existence is inferred from indirect evidence
		// virtual photons

Merriam-Webster, definition of virtual, avail at https://www.merriam-webster.com/dictionary/virtual, accessed 07/18/2022.  Thus, at the least it is unclear which definition fits “virtual lines.”  
	Taking just one definition (1), its is unclear what are lines being such in essence or effect though not formally recognized or admitted, much less their metes and bounds.
	In sum, the claims are so unclear that it would be impossible to apply prior art without speculating as to the critical element of the probe with coils configuration, including virtual line configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743